DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Remarks and Terminal Disclaimer filed on 10/28/2021

Response to Arguments
Applicant’s remarks and Terminal Disclaimer filed 10/28/2021 have been fully considered. In response, all rejections and objections have been withdrawn.

Allowable Subject Matter
Claims 1-21 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8 and 15 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an electronic device or a method by an electronic device or a program executed by an electronic device as recited in “while displaying the digital viewfinder, detecting, via the one or more input devices, a first gesture at a respective location within the digital viewfinder, 
wherein the one or more input devices are configured to detect a first type of gesture and a second type of gesture that is different from the first type of gesture; 
in response to detecting the first gesture at the respective location within the digital viewfinder: 
in accordance with a determination that the first gesture is of the second type preparing to capture media with the one or more cameras at a dynamically-selected magnification level different from the first magnification level, 
wherein the dynamically-selected magnification level is selected based on a magnitude of the first gesture; and 
in accordance with a determination that the first gesture is of the first type preparing to capture media with the one or more cameras at a second magnification level different from the first magnification level” as combined with other limitations in claims 1, 8 and 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        November 5, 2021